Citation Nr: 1507659	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  11-31 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Traumatic Brain Injury (TBI).


REPRESENTATION

Appellant represented by:	Nancy Morgan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 1981 in the Air Force and from August 1981 to July 2009 in the Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a September 2014 videoconference hearing.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The preponderance of the evidence supports a finding that the Veteran's Traumatic Brain Injury (TBI) is etiologically related to an injury in service.


CONCLUSION OF LAW

A Traumatic Brain Injury (TBI) was incurred while in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.385 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran's service treatment records and personnel records indicate that he sustained multiple injuries in January 1999 upon ejection from a T-2C aircraft.  

The Veteran has submitted an October 2014 letter from his private physician stating that the Veteran has a current diagnosis of TBI.  The physician concludes that it is as least as likely as not that the Veteran's currently diagnosed TBI is a direct result of his January 1999 in-service injury.

A September 10, 2009 VA examination provided the diagnosis of TBI.  While the examiner did not provide a clear opinion as to the etiology of the Veteran's TBI, the Board finds that she did infer it was a result of the Veteran's January 1999 injury.

Additionally, the Board notes a September 23, 2009 VA examination of record which concluded that the Veteran did not suffer from a cognitive impairment, and as a result, a psychiatric evaluation was not necessary.  However, the Board finds this examination to be of little to no probative value as it was based upon the premise that the Veteran "indicat[ed] that he did not sustain a head injury."  The Board finds that the Veteran has consistently contended otherwise, and the Board has found no reason to question his credibility.

As a result of the medical and lay evidence of record, the Board finds that the preponderance of evidence supports a finding that the Veteran is currently diagnosed with a TBI and that the Veteran's TBI is the direct result of his January 1999 in-service injury.  Thus, service connection is warranted.


ORDER

Entitlement to service connection for Traumatic Brain Injury (TBI) is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


